*1058DISSENTING OPINION OF
MR. JUSTICE MACLEARY.
. I cannot agree to the judgment of the court rendered herein on the 29th ultimo, and will very briefly state my reasons for dissent. The party, Eojas, is confessedly guilty of a contempt of this court. This he himself acknowledges and every one of the Justices of this court concurs with him in that statement.' On October 22 last, he transmitted to this court, through the presiding Justice, a letter by mail inclosing two Spanish newspapers, in which appear two obscene publications. In the letter he endeavors to influence the decision of this court in a criminal case then pending herein contrary to rule 93 of this court and in defiance of the law. He, of course, at the same time violated the Federal statute in sending obscene matter through the mails; but with that offense we have nothing to do here.
A rule to show cause was issued and he was required to ¡make proper answer in writing, which he failed to do.
When the accused failed to answer, and show cause under oath why he should not be punished for contempt, the court, having found that the act constituted a contempt, was precluded from any other course than to punish him. His default prevented any excuses being made by any one in his behalf. (Wartman v. Wartman, Taney U. S. Dec., 369; Carter v. Commonwealth, 96 Va., 791, 45 L. R. A., 310.)
If he had come into court and made his answer, confessing his guilt, disclaiming any malice, pleading ignorance, and asking clemency, it might properly have been extended to, him; but not haying done so there is no reason whatever, as far as I can see, why he should not have been fined, at least a small sum.
The matter is so insignificant that a large fine is not necessary ; but it is a very dangerous precedent to set to absolve the delinquent altogether. From similar sentiments of mercy another contemnor was suffered to escape justice in 1905. His case is reported in 9 P. R. R., pages 135-165, to which refer*1059ence is made. As the opinion of the conrt in that case was the sole authority for the remarkable decision in the present case my own views on the subject, expressed in a dissenting-opinion in that case, will serve as an argument and give my reasons for dissenting here. In that opinion I took occasion to cite many authorities which I regret to find have not been followed in Porto Eico. I will quote a paragraph from that case which is peculiarly applicable to the one at bar:
“As the court has no power to punish a contempt merely to gratify a personal feeling of indignation or resentment, if any judge could be found so base as to desire so to do, so the court has no right, in view of the law and judicial duty, to forgive an offense of this nature out of a mistaken idea of generosity, pity, or benevolence. It is just as much incumbent on courts to punish contempts, when proved before them, as it is to apply the law concerning theft or arson or any other nefarious crime. It may be a more disagreeable duty, but it ought not to be avoided on that account. The more exacting a duty is the more careful should a man be to perform it fully and carefully. I do not presume to lay down rules for other judges to follow while merely stating my views on questions arising in the course of business as presented for my own consideration. Every man must follow the path of duty as he sees it marked out before him. My way is plain. ’ ’ (People v. Abril, 9 P. R. R., 135.)
I am still of the same opinion after the lapse of six years. Eojas was inexcusable and should have been punished.